DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 15, 2021 has been entered.
 
Response to Amendment
This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/667,220 filed on January 15, 2021.  Claims 1, 2, 4 to 12, 14 to 17, and 19 to 23 are currently pending with the application.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4 to 12, 14 to 17, and 19 to 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 11, and 16 recite determining one or more respective attributes for each of the posts, categorizing the posts 
The limitation of determining one or more respective attributes for each of the posts, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the computing system”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the computing system” language, “determining”, in the context of this claim encompasses the user mentally evaluating posts or a collection of words and phrases, to determine attributes or characteristics that describe the collections of words.  Similarly, the limitation of categorizing the posts based at least in part on their respective attributes, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the computing system” and “by one or more machine learning model”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the computing system” and “by one or more machine learning model” language, “categorizing”, in the context of this claim encompasses the user mentally and with the aid of pen and paper, based on the previously identified attributes or characteristics, determining a category or classification for the posts.  Similarly, the limitation of determining a subset of posts from the categorized set of posts, wherein posts in the subset share at least two attributes, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components. That is, other than reciting “by the computing system”, nothing in the claim element precludes the steps from practically being performed in a human mind. For example, but for the “by the computing system” language, “determining”, in the context of this claim encompasses the user mentally and with the aid of pen and paper, based on the previously identified categorization, 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – “determining a set of posts associated with a group, wherein at least some of the posts were provided in a page associated with the group by users who are members of the group, wherein the page is accessible through a content provider system”, “one or more machine learning models”, “providing the subset of posts in a feed of similar posts”, “at least one processor”, and “a memory”.  The limitations “determining a set of posts associated with a group, wherein at least some of the posts were provided in a page associated with the group by users who are members of the group, wherein the page is accessible through a content provider system”, and “providing the subset of posts in a feed of similar posts”, amount to data-gathering and data-outputting steps, respectively, which is considered to be insignificant extra-solution activity, (See MPEP 2106.05(g)).  The at least one processor, memory, and one or more machine learning models, are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using at least one processor, a memory, and one or more machine learning models to perform the determining and categorizing steps amounts to e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701, 1702 (Fed. Cir. 2015); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not add significantly more (See MPEP 2106.05(h)).  The claim is not patent eligible.
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “the one or more respective attributes for a post indicate at least one of: an author of the post, one or more users that were mentioned or tagged in the post, a geographic location associated with the post, one or more hashtags referenced in the post, whether the post includes images, whether the post includes videos, a type of response solicited by the post, or one or more types of user interactions received for the post”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining, by the computing system, at least one topic associated with at least one different post based on a different machine learning model, wherein the different machine learning model is trained to predict the at least one topic based at least in part on one or more terms included in the at 
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining, by the computing system, a set of topics based at least in part on the one or more respective attributes associated with the set of posts; determining, by the computing system, that a first post among the set of posts corresponds to a first topic among the set of topics based at least in part on one or more attributes associated with the first post; and associating, by the computing system, the first post with the first topic”, which further elaborates on the abstract idea, and therefore does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 5 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining, by the computing system, that a threshold amount of posts in the set of posts share at least one attribute; and identifying, by the computing system, the at least one attribute as a topic”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining, by the computing system, at least one different post included in the set of posts that references at least one hashtag; and associating, by the computing system, the at least one different post with a topic corresponding to the at least one hashtag”, which further elaborates on the abstract idea, and therefore does not meaningfully limits the claim.
Claim 8 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 8 recites the same abstract idea of claim 1.  The claim recites the additional limitation of 
Claim 9 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 9 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “providing, by the computing system, the categorized set of posts in one or more content feeds”, which further elaborates on the abstract idea, and does not amount to significantly more.
Claim 10 is dependent on claim 9 and includes all the limitations of claim 1.  Therefore, claim 10 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “ranking, by the computing system, the categorized set of posts based at least in part on a level of similarity between posts included in the categorized set of posts”, which is further elaborating on the abstract idea, and does not amount to significantly more. 
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 12, 14, 15, 17, and 19 to 23 since they recite similar limitations. 
Claims 1, 2, 4 to 12, 14 to 17, and 19 to 23 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 8, 9, 11, 12, 14 to 17, and 19 to 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rao (U.S. Publication No. 2016/0080307), in view of Ramanujam (U.S. Publication No. 2012/0233191), and further in view of van Hoff (U.S. Publication No. 2013/0097186).
	As to claim 1:
	Rao discloses:
	A computer-implemented method comprising: 
determining, by a computing system, a set of posts associated with a group, wherein at least some of the posts were provided in a page associated with the group by users who are members of the group, wherein the page is accessible through a content provider system [Paragraph 0026 teaches creation of blog post entries on designated blog pages; Paragraph 0029 teaches retrieving messages, blog entries, and blog information; Paragraph 0037 teaches users can make blog posts to the group blog page of the group; Paragraph 0044 teaches social groups with restricted membership keep the corresponding blog pages and blog entries private, with access provided only to the members of the group; Paragraph 0055 teaches messages created by the users are shared with the social group, in the blog page associated with the social group; Paragraph 0067 teaches sending created messages to the social group interaction server for sharing it with one or ; 
determining, by the computing system, one or more respective attributes for the set of posts [Paragraph 0028 teaches categorizing blog entries based on associated flags, message type, date, location, and content provided in the message or blog, such as textual content, video content, audio content, image content, etc., therefore, determining attributes for the posts or blogs];  
categorizing, by the computing system, the set of posts based at least in part on their respective attributes [Paragraph 0028 teaches auto categorization module is capable of categorizing blog entries and messages based on associated flags, message type, date, location, and content provided by the user, i.e., content in the message, textual content, video content, audio content, image content, etc., therefore, determining a category of the blog post based on attributes associated with the post];
providing, by the computing system, the subset of posts in a feed of similar posts [Paragraph 0039 teaches all blog posts that are associated with a category will be displayed in the blog page for the category].
Rao does not appear to expressly disclose wherein at least some posts in the set are categorized by one or more machine learning models; determining, by the computing system, a subset of posts from the categorized set of posts, wherein posts in the subset share at least two attributes; and providing the subset of posts.
Ramanujam discloses:
wherein at least some posts in the set are categorized by one or more machine learning models [Paragraph 0060 teaches training model to infer topics and further make recommendations to a user based on topics of interest, using i.e., “Machine Learning for Language Toolkit”, useful for natural language processing, document classification, cluster analysis, .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by categorizing at least some posts in the set by one or more machine learning models, as taught by Ramanujam [Paragraph 0035, 0042, 0061, 0065, 0063, 0074], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; by categorizing the posts by one or more machine learning models, identification and selection of content to be provided to the users is improved, being able to detect content with higher relevancy for the users or groups, and therefore, that will be of interest to the users (See Ramanujam [0007], [0008]).

van Hoff discloses:
determining, by the computing system, a subset of posts from the categorized set of posts, wherein posts in the subset share at least two attributes [Paragraph 0027 teaches semantically analyze words, phrases, and paragraphs of the posts to determine topics, themes, or one or more categories, among other attributes associated with the posts, and storing the determined information for further processing, including subsequent grouping determinations, therefore, subgrouping or determining subsets of the items within the determined category; Paragraph 0031 teaches grouping criteria may be based on a subject, theme, topic, or category related to the posts; Paragraph 0032 teaches additionally, groping criteria may be based on the author of the items, where the items authored by a common author may be included in a group, therefore, determining posts, which have been previously categorized, that share the same author; Paragraph 0033 teaches additionally, grouping criteria may be based on geo-location information included in content or metadata associated with items, where items containing the same indication of location may be further grouped together, in other words, performing an additional grouping based on a second attribute, therefore, groping items that share at least two attributes, by determining subset of items that share the first attribute as represented by the author, and a second attribute as represented by the location; Paragraph 0030 teaches grouping criteria may be applied to various groups of items in parallel]; and 
providing the subset of posts [Paragraph 0045 teaches selecting for display the scored items, to be included in the aggregated social feed].


As to claim 2:
	Rao discloses:
attributes for a post indicate at least one of: an author of the post, one or more users that were mentioned or tagged in the post, a geographic location associated with the post, one or more hashtags referenced in the post, whether the post includes images, whether the post includes videos, a type of response solicited by the post, or one or more types of user interactions received for the post [Paragraph 0028 teaches categorizing blog entries based on associated flags, message type, date, location, and content provided in the message or blog, such as textual content, video content, audio content, image content, etc., therefore, attributes for the posts or blogs].

As to claim 4:
	Rao as modified by Ramanujam discloses:
determining, by the computing system, at least one topic associated with at least one different post based on a different machine learning model, the different machine learning model being trained to predict the at least one topic based at least in part on one or more terms included in the at least one different post [Ramanujam - Paragraph 0060 teaches training model to infer topics and further make recommendations to a user based on topics of interest, using i.e., “Machine Learning for Language Toolkit”, useful for natural language processing, document classification, cluster analysis, information extraction, etc.; Paragraph 0065 teaches analyzing the words of the posts; Paragraph 0061 teaches a technique trains a topic model similar to the Latent Dirichlet Allocation (“LDA”) methods based on the news feed posts by an entity, which may include posts published to a collaboration group page].

As to claim 5:
	Rao as modified by Ramanujam discloses:
determining, by the computing system, a set of topics based at least in part on the one or more respective attributes associated with the set of posts [Ramanujam - Paragraph 0072 teaches identifying a collection of words from the posts, where the terms or words represent attributes of the posts or documents, to infer a list of topics for each document]; 
determining, by the computing system, that a first post among the set of posts corresponds to a first topic among the set of topics based at least in part on one or more attributes associated with the first post [Ramanujam – Paragraph 0073 teaches outputting a topic distribution for the feed items, where the topic distribution represents the topics associated with the feed items or posts, determined based on the words obtained from the documents, and the set of topics include a first topic]; and 
associating, by the computing system, the first post with the first topic [Ramanujam - Paragraph 0045 teaches results from the analysis can be stored on the system, including the output from the topic model, such as the topic distributions for the content, where the content are the posts, and therefore, the system is storing the association between the topic distributions and the posts].

As to claim 8:
	Rao as modified by van Hoff discloses:
determining, by the computing system, at least one different post included in the set of posts that originated from a given geographic location [van Hoff - Paragraph 0031 teaches grouping criteria may be based on a subject, theme, topic, or category related to the posts; Paragraph 0033 teaches additionally, grouping criteria may be based on geo-location information included in content or metadata associated with items, and global positioning coordinates derived from a received item]; and 
associating, by the computing system, the at least one different post with a topic corresponding to the geographic location [van Hoff - Paragraph 0033 teaches additionally, grouping criteria may be based on geo-location information included in content or metadata associated with items, where items containing the same indication of location may be further grouped together].

As to claim 9:
	The combination of Rao and Ramanujam discloses:
providing, by the computing system, the categorized set of posts in one or more content feeds [Ramanujam – Paragraph 0008 teaches providing content-based recommendations to .

As to claim 11:
	Rao discloses:
	A system comprising: at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform:
determining a set of posts associated with a group, wherein at least some of the posts were provided in a page associated with the group by users who are members of the group, wherein the page is accessible through a content provider system [Paragraph 0026 teaches creation of blog post entries on designated blog pages; Paragraph 0029 teaches retrieving messages, blog entries, and blog information; Paragraph 0037 teaches users can make blog posts to the group blog page of the group; Paragraph 0044 teaches social groups with restricted membership keep the corresponding blog pages and blog entries private, with access provided only to the members of the group; Paragraph 0055 teaches messages created by the users are shared with the social group, in the blog page associated with the social group; Paragraph 0067 teaches sending created messages to the social group interaction server for sharing it with one or more social groups, where the social group interaction server and the blogging server are integrated into one interactive media management server, hence, a content provider system]; 
determining one or more respective attributes for the set of posts [Paragraph 0028 teaches categorizing blog entries based on associated flags, message type, date, location, and content provided in the message or blog, such as textual content, video content, audio content, image content, etc., therefore, determining attributes for the posts or blogs];  
categorizing the set of posts based at least in part on their respective attributes [Paragraph 0028 teaches auto categorization module is capable of categorizing blog entries and messages based on associated flags, message type, date, location, and content provided by the user, i.e., content in the message, textual content, video content, audio content, image content, etc., therefore, determining a category of the blog post based on attributes associated with the post];
providing the subset of posts in a feed of similar posts [Paragraph 0039 teaches all blog posts that are associated with a category will be displayed in the blog page for the category].
Rao does not appear to expressly disclose wherein at least some posts in the set are categorized by one or more machine learning models; determining, by the computing system, a subset of posts from the categorized set of posts, wherein posts in the subset share at least two attributes; and providing the subset of posts.
Ramanujam discloses:
wherein at least some posts in the set are categorized by one or more machine learning models [Paragraph 0060 teaches training model to infer topics and further make recommendations to a user based on topics of interest, using i.e., “Machine Learning for Language Toolkit”, useful for natural language processing, document classification, cluster analysis, information extraction, etc., therefore, categorization of posts by one or more machine learning models; Paragraph 0035 teaches content include feed content, blog entries, blog comments, messages, etc.; Paragraph 0061 teaches training a topic model based on the news feed posts, including posts in their profile, or posts in a group page, where a distribution of topics is “learned”; Paragraph 0042 teaches content to be analyzed can include any items or collections of content generated, where the set of posts, referred to as “document”, may include all comments that were made related to a specific context, including a group, a report, business object, file, geographical location, or combinations of these, therefore, analyzing content items associated with the posts; .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by categorizing at least some posts in the set by one or more machine learning models, as taught by Ramanujam [Paragraph 0035, 0042, 0061, 0065, 0063, 0074], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; by categorizing the posts by one or more machine learning models, identification and selection of content to be provided to the users is improved, being able to detect content with higher relevancy for the users or groups, and therefore, that will be of interest to the users (See Ramanujam [0007], [0008]).
Neither Rao nor Ramanujam appear to expressly disclose determining a subset of posts from the categorized set of posts, wherein posts in the subset share at least two attributes; and providing the subset of posts.
van Hoff discloses:
determining a subset of posts from the categorized set of posts, wherein posts in the subset share at least two attributes [Paragraph 0027 teaches semantically analyze words, phrases, and paragraphs of the posts to determine topics, themes, or one or more categories, among other attributes associated with the posts, and storing the determined information for further processing, including subsequent grouping determinations, therefore, subgrouping or determining subsets of the ; and 
providing the subset of posts [Paragraph 0045 teaches selecting for display the scored items, to be included in the aggregated social feed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by determining, by the computing system, a subset of posts from the categorized set of posts, wherein posts in the subset share at least two attributes, and providing the subset of posts, as taught by van Hoff [Paragraph 0027, 0030-0033], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; by further grouping the items, selection of subsets of items for display based on relevance is enabled, which renders an aggregated social feed better suited for display in the limited area of a mobile device, while enabling the user to access and view the items more quickly (See van Hoff [0014]).


	Rao discloses:
attributes for a post indicate at least one of: an author of the post, one or more users that were mentioned or tagged in the post, a geographic location associated with the post, one or more hashtags referenced in the post, whether the post includes images, whether the post includes videos, a type of response solicited by the post, or one or more types of user interactions received for the post [Paragraph 0028 teaches categorizing blog entries based on associated flags, message type, date, location, and content provided in the message or blog, such as textual content, video content, audio content, image content, etc., therefore, attributes for the posts or blogs].

As to claim 14:
	Rao as modified by Ramanujam discloses:
determining at least one topic associated with at least one different post based on a different machine learning model, the different machine learning model being trained to predict the at least one topic based at least in part on one or more terms included in the at least one different post [Ramanujam - Paragraph 0060 teaches training model to infer topics and further make recommendations to a user based on topics of interest, using i.e., “Machine Learning for Language Toolkit”, useful for natural language processing, document classification, cluster analysis, information extraction, etc.; Paragraph 0065 teaches analyzing the words of the posts; Paragraph 0061 teaches a technique trains a topic model similar to the Latent Dirichlet Allocation (“LDA”) methods based on the news feed posts by an entity, which may include posts published to a collaboration group page].


	Rao as modified by Ramanujam discloses:
determining a set of topics based at least in part on the one or more respective attributes associated with the set of posts [Ramanujam - Paragraph 0072 teaches identifying a collection of words from the posts, where the terms or words represent attributes of the posts or documents, to infer a list of topics for each document]; 
determining that a first post among the set of posts corresponds to a first topic among the set of topics based at least in part on one or more attributes associated with the first post [Ramanujam – Paragraph 0073 teaches outputting a topic distribution for the feed items, where the topic distribution represents the topics associated with the feed items or posts, determined based on the words obtained from the documents, and the set of topics include a first topic]; and 
associating the first post with the first topic [Ramanujam - Paragraph 0045 teaches results from the analysis can be stored on the system, including the output from the topic model, such as the topic distributions for the content, where the content are the posts, and therefore, the system is storing the association between the topic distributions and the posts].

As to claim 16:
	Rao discloses:
	A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method comprising:
determining a set of posts associated with a group, wherein at least some of the posts were provided in a page associated with the group by users who are members of the group, wherein the page is accessible through a content provider system [Paragraph 0026 teaches creation of blog post entries on designated blog pages; Paragraph 0029 teaches retrieving messages, blog entries, and blog information; Paragraph 0037 teaches users can make blog posts to the group blog page of the group; Paragraph 0044 teaches social groups with restricted membership keep the corresponding blog pages and blog entries private, with access provided only to the members of the group; Paragraph 0055 teaches messages created by the users are shared with the social group, in the blog page associated with the social group; Paragraph 0067 teaches sending created messages to the social group interaction server for sharing it with one or more social groups, where the social group interaction server and the blogging server are integrated into one interactive media management server, hence, a content provider system]; 
determining one or more respective attributes for the set of posts [Paragraph 0028 teaches categorizing blog entries based on associated flags, message type, date, location, and content provided in the message or blog, such as textual content, video content, audio content, image content, etc., therefore, determining attributes for the posts or blogs];  
categorizing the set of posts based at least in part on their respective attributes [Paragraph 0028 teaches auto categorization module is capable of categorizing blog entries and messages based on associated flags, message type, date, location, and content provided by the user, i.e., content in the message, textual content, video content, audio content, image content, etc., therefore, determining a category of the blog post based on attributes associated with the post];
providing the subset of posts in a feed of similar posts [Paragraph 0039 teaches all blog posts that are associated with a category will be displayed in the blog page for the category].
Rao does not appear to expressly disclose wherein at least some posts in the set are categorized by one or more machine learning models; determining, by the computing system, a 
Ramanujam discloses:
wherein at least some posts in the set are categorized by one or more machine learning models [Paragraph 0060 teaches training model to infer topics and further make recommendations to a user based on topics of interest, using i.e., “Machine Learning for Language Toolkit”, useful for natural language processing, document classification, cluster analysis, information extraction, etc., therefore, categorization of posts by one or more machine learning models; Paragraph 0035 teaches content include feed content, blog entries, blog comments, messages, etc.; Paragraph 0061 teaches training a topic model based on the news feed posts, including posts in their profile, or posts in a group page, where a distribution of topics is “learned”; Paragraph 0042 teaches content to be analyzed can include any items or collections of content generated, where the set of posts, referred to as “document”, may include all comments that were made related to a specific context, including a group, a report, business object, file, geographical location, or combinations of these, therefore, analyzing content items associated with the posts; Paragraph 0063 teaches the term “document” may refer to the set of all posts on the group’s profile page; Paragraph 0065 teaches the model is generative, meaning that it assumes that each document consists of a mixture of topics, therefore, determining at least one topic associated with at least one post in the set of posts, based on provision of the content items to a machine learning model; Paragraph 0074 teaches topic distributions for feed items, therefore, topics associated with the feed items or posts].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by categorizing at least some posts in the set by one or more machine learning 
Neither Rao nor Ramanujam appear to expressly disclose determining a subset of posts from the categorized set of posts, wherein posts in the subset share at least two attributes; and providing the subset of posts.
van Hoff discloses:
determining a subset of posts from the categorized set of posts, wherein posts in the subset share at least two attributes [Paragraph 0027 teaches semantically analyze words, phrases, and paragraphs of the posts to determine topics, themes, or one or more categories, among other attributes associated with the posts, and storing the determined information for further processing, including subsequent grouping determinations, therefore, subgrouping or determining subsets of the items within the determined category; Paragraph 0031 teaches grouping criteria may be based on a subject, theme, topic, or category related to the posts; Paragraph 0032 teaches additionally, groping criteria may be based on the author of the items, where the items authored by a common author may be included in a group, therefore, determining posts, which have been previously categorized, that share the same author; Paragraph 0033 teaches additionally, grouping criteria may be based on geo-location information included in content or metadata associated with items, where items containing the same indication of location may be further grouped together, in other words, performing an additional grouping based on a second attribute, therefore, groping items that share at least two attributes, by determining subset of items that share the first attribute as represented by the ; and 
providing the subset of posts [Paragraph 0045 teaches selecting for display the scored items, to be included in the aggregated social feed].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by determining, by the computing system, a subset of posts from the categorized set of posts, wherein posts in the subset share at least two attributes, and providing the subset of posts, as taught by van Hoff [Paragraph 0027, 0030-0033], because the applications are directed to the analysis and identification of topics and interests of users and groups from content published in a social media network, including posts and feeds; by further grouping the items, selection of subsets of items for display based on relevance is enabled, which renders an aggregated social feed better suited for display in the limited area of a mobile device, while enabling the user to access and view the items more quickly (See van Hoff [0014]).

As to claim 17:
	Rao discloses:
attributes for a post indicate at least one of: an author of the post, one or more users that were mentioned or tagged in the post, a geographic location associated with the post, one or more hashtags referenced in the post, whether the post includes images, whether the post includes videos, a type of response solicited by the post, or one or more types of user interactions received for the post [Paragraph 0028 teaches categorizing blog entries based on associated flags, message type, date, location, and content provided in the message or blog, such as .

As to claim 19:
	Rao as modified by Ramanujam discloses:
determining at least one topic associated with at least one different post based on a different machine learning model, wherein the different machine learning model is trained to predict the at least one topic based at least in part on one or more terms included in the at least one different post [Ramanujam - Paragraph 0060 teaches training model to infer topics and further make recommendations to a user based on topics of interest, using i.e., “Machine Learning for Language Toolkit”, useful for natural language processing, document classification, cluster analysis, information extraction, etc.; Paragraph 0065 teaches analyzing the words of the posts; Paragraph 0061 teaches a technique trains a topic model similar to the Latent Dirichlet Allocation (“LDA”) methods based on the news feed posts by an entity, which may include posts published to a collaboration group page].

As to claim 20:
	Rao as modified by Ramanujam discloses:
determining a set of topics based at least in part on the one or more respective attributes associated with the set of posts [Ramanujam - Paragraph 0072 teaches identifying a collection of words from the posts, where the terms or words represent attributes of the posts or documents, to infer a list of topics for each document]; 
determining that a first post among the set of posts corresponds to a first topic among the set of topics based at least in part on one or more attributes associated with the first post [Ramanujam – Paragraph 0073 teaches outputting a topic distribution for the feed items, where the topic distribution represents the topics associated with the feed items or posts, determined based on the words obtained from the documents, and the set of topics include a first topic]; and 
associating the first post with the first topic [Ramanujam - Paragraph 0045 teaches results from the analysis can be stored on the system, including the output from the topic model, such as the topic distributions for the content, where the content are the posts, and therefore, the system is storing the association between the topic distributions and the posts].

	As to claim 21:
	Rao further discloses:
	the one or more content items include at least one of: an image, a video, or an audio [Paragraph 0028 teaches content in the blog entries and messages include textual content, video content, audio content, image content, etc.].

As to claim 22:
	Rao further discloses:
	the one or more content items include at least one of: an image, a video, or an audio [Paragraph 0028 teaches content in the blog entries and messages include textual content, video content, audio content, image content, etc.].

As to claim 23:
	Rao further discloses:
the one or more content items include at least one of: an image, a video, or an audio [Paragraph 0028 teaches content in the blog entries and messages include textual content, video content, audio content, image content, etc.].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rao (U.S. Publication No. 2016/0080307), in view of Ramanujam (U.S. Publication No. 2012/0233191), in view of van Hoff (U.S. Publication No. 2013/0097186), in view of Huang et al. (U.S. Publication No. 2016/0188703) hereinafter Huang, and further in view of Cantarero et al. (U.S. Publication No. 2015/0227579) hereinafter Cantarero.
As to claim 6:
	Rao does not appear to expressly disclose determining, by the computing system, that a threshold amount of posts in the set of posts share at least one attribute; and identifying, by the computing system, the at least one attribute as a topic.
Huang discloses:
determining, by the computing system, an amount of posts in the set of posts that share at least one attribute [Paragraph 0013 teaches obtaining terms from the posts in the group, and calculating a value indicating a frequency of posts that contain the terms, where the terms are attributes associated with the posts, in other words, determining an amount of posts that contain the same terms, which value will be assigned as the score for the topic (term)];
identifying, by the computing system, the at least one attribute as a topic [Paragraph 0013 teaches topics can be selected from within each group of posts based on the score of the topic].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention 
Neither Rao nor Huang appear to expressly disclose determining that a threshold amount of posts in the set share at least one attribute. 
Cantarero discloses:
determining that a threshold amount of posts in the set of posts share at least one attribute [Paragraph 0020 teaches establishing a new keyword for a topic, by evaluating a keyword threshold, where a keyword threshold is a measurement of a number of posts containing a word or phrase over a period of time, and the keyword is identified as a keyword for the topic when the word reaches the keyword threshold]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by categorizing, by determining that a threshold amount of posts in the set share at least one attribute, as taught by Cantarero [Paragraph 0020], because both applications are directed to the analysis and identification of topics and interests of users from content published in a social media network, including posts and feeds; by designating a keyword threshold the selection of topics is performed more accurately.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Rao (U.S. Publication No. 2016/0080307), in view of Ramanujam (U.S. Publication No. 2012/0233191), in view of van Hoff (U.S. Publication No. 2013/0097186), and further in view of Browning et al. (U.S. Publication No. 2016/0371709) hereinafter Browning.
As to claim 7:
	Rao as modified by Ramanujam discloses:
determining, by the computing system, at least one different post included in the set of posts that reference at least one hashtag [Ramanujam - Paragraph 0064 teaches analyzing the distribution of topics posted by an entity, by analyzing the posts, including terms in the posts]; and
associating, by the computing system, the at least one different post with a topic corresponding to the at least one hashtag [Ramanujam – Paragraph 0031 teaches each topic is modeled as a distribution over a set of words, which provide a representation of the document; Paragraph 0045 teaches storing the results of the analysis, as the content associated with the topic distributions, therefore, storing the posts as a group].
Rao does not appear to expressly disclose posts that reference at least one hashtag; associating the posts with a topic corresponding to the hashtag.
Browning discloses:
posts that reference at least one hashtag [Paragraph 0035 teaches posts can be analyzed to identify topics of interest in the content such as terms, hashtags, links, etc.]; 
associating the posts with a topic corresponding to the hashtag [Paragraph 0050 teaches hashtags may be used as topics for the posts].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by including posts that reference at least one hashtag; associating the posts with a .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rao (U.S. Publication No. 2016/0080307), in view of Ramanujam (U.S. Publication No. 2012/0233191), in view of van Hoff (U.S. Publication No. 2013/0097186), and further in view of Buryak (U.S. Patent No. 8,781,916).
As to claim 10:
	Rao discloses all the limitations as set forth in the rejections of claim 9 above, but does not appear to expressly disclose king, by the computing system, the categorized set of posts based at least in part on a level of similarity between posts included in the categorized set of posts.
	Buryak discloses:
ranking, by the computing system, the categorized set of posts based at least in part on a level of similarity between posts included in the categorized set of posts [Column 11, lines 4 to 8 teach products are arranged positioned within each cluster based on its similarity to other products in the same cluster, where the logical distance between each item within a cluster may provide an indication as to the relative similarities between the items; line 64 teaches selecting a cluster within the model that includes the target item; Column 12, lines 47 to 60 teach ranking items .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Rao, by ranking, by the computing system, the categorized set of posts based at least in part on a level of similarity between posts included in the categorized set of posts, as taught by Buryak [Columns 11 and 12], because the applications are directed to the analysis and categorization of data to further provide recommendations to users, having the ability of ranking the items based on similarity enables an improved recommendation system, which provides the user with more relevant information (See Buryak Col 1).

Response to Arguments
	The following is in response to arguments filed on January 15, 2021.  Applicant’s arguments have been carefully and respectfully considered.
Claim Rejections - 35 USC § 101
	Applicant’s arguments have been carefully and respectfully considered, but they are not persuasive.
	In regards to claim 1, Applicant argues that “the claims do not recite an abstract idea that falls within the enumerated groupings of abstract ideas”, and in particular, that “determining at least one topic associated with at least one post included in the set of posts based on provision of one or more content items associated with the at least one post to a machine learning model cannot practically ne performed within the human mind, and thus the claims are not directed to a mental process”.
See, e.g., Versata Development Group v. SAP America, 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015); See MPEP 2106.05(f)(II)(v) Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)).

In regards to claim 1, Applicant argues that “the claims integrate the alleged abstract idea into a practical application because the combination provides improvements to a technical field, such as machine learning and prediction for categorizing content”.
	In response to the preceding argument, Examiner respectfully disagrees, and respectfully submits that, as explained above, merely invoking computers or machinery as a tool to perform an existing process, does not integrate a judicial exception into a practical application.  Additionally, it is not clear which is the specific improvement that is obtained with the claimed invention, and how the improvement correlates with the claim language.

Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully and respectfully considered, but they are moot in view of new grounds of rejections as necessitated by the amendments.

	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169